DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 2.	This Office Action is in response to the Applicant Arguments/Remarks filed on 02/17/2022.
3.	Status of Claims: Claims 1-4 and 7-13 and 15-29 are pending in this Office Action.
4.         Claims 1, 7 and 17 are independent claims.
5.	This action is made Final.

Examiner Note
6.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections – 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-4 and 7-13 and 15-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	The limitation of claims 1, 7 and 17 “assess[ing], by the at least one processor, the metadata file for completion of the fields defined by the standard; evaluat[ing] the metadata file against evaluation criteria, wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules in compliance with the standard, wherein the metadata file includes at least a first data in a first field and a second data in a second field, wherein the evaluation includes determining whether the second data complies with at least one of the plurality of rules, wherein the second data is dependent on the first data according to the evaluation criteria” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “accessing/ evaluating/ presenting” in the context of this claim encompasses the user manually accessing a metadata file (by accessing/retrieving opening a file from a computer directory) and evaluate the metadata file fields using his own eyes to see if they complies with the rules or standard, then correct the errors and warnings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 7 and 17 only recite additional elements – using “a processor” to perform the steps of claims 1, 7 and 17 and “a graphical user interface” to present the results of the evaluation. The processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The claim include the additional element of “receiv[ing], a metadata file including data populated into fields defined by a standard; presenting, a report of the results of the evaluation and presenting suggested improvements to the first data or the second data in the graphical user interface” that does not integrate the judicial exception into a practical application, This element recites, receiving information (the user access and select evaluation criteria) which is an insignificant extra-solution activity to the judicial exception (pre-solution activity of receiving information/input/criteria) and presenting the result of the evaluation as a report which is an extra-solution activity (post-solution activity of presenting results)) - see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a processor” to perform the steps of claims 1, 7 and 17 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely incorporate additional elements that narrow the abstract idea without yielding an improvement to any technical field, the computer itself, or limitations beyond merely linking the idea to a particular technological environment. All the steps in the dependent claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” For example, but for the “by a processor” language, “calculating a score” in the context of this claim encompasses the user may assign a score or a weight to the metadata file based on his evaluation and using his own eyes. Accordingly, the dependent claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly.
Claim 2: calculating at least one score for the metadata file based upon the assessment of the completion of the required fields, and the evaluation of the metadata against the evaluation criteria (falls within the “Mental Processes” grouping of abstract ideas).
Claim 3: the presenting the suggested improvements includes presenting, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement; receiving, in the graphical user interface, an edit to the first data or the second data ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 4: automatically making changes to the first data or second data according to the suggested improvements (falls within the “Mental Processes” grouping of abstract ideas).
Claim 8: the evaluation of the metadata file further includes instructions to evaluate the metadata file against the plurality of rules, the metadata file includes the first field, the second field, and additional fields wherein each of the rules requires one of a particular data format in a field, or data defining particular information in one of the additional fields to be consistent with data in the another of the additional fields (falls within the “Mental Processes” grouping of abstract ideas).
Claim 9: calculate at least one score based upon the evaluation, wherein the score includes a completeness component as judged by a percentage of required fields that include data, and a quality component as judged by the evaluation of the metadata file against the evaluation criteria (falls within the “Mental Processes” grouping of abstract ideas).
Claim 10: the evaluation of the metadata file results in an identification of errors and warnings, wherein an error must be fixed to comply with the standard, and a warning is an optional suggestion (falls within the “Mental Processes” grouping of abstract ideas and Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results).
Claim 11: automatically fix the metadata that resulted in at least some of the errors and warnings (falls within the “Mental Processes” grouping of abstract ideas and Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results).
Claim 12: the metadata file includes data pertaining to a publications (Mere Instructions to “Apply” an Exception (MPEP 2106.05(f)) and Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results).
Claim 13: the evaluation criteria is selected from criteria associated with a first standard or a second standard (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 15: present, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement; and receive, in the graphical user interface, an edit to the first data or the second data ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 16: present suggested improvements to the first data or the second data in a graphical user interface ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 18: the evaluation of the metadata file further includes instructions to evaluate the metadata file against the plurality of rules, the metadata file include the first field, the second field, and additional fields wherein each of the rules requires one of a particular data format in a field, or data defining particular information in one of the additional fields to be consistent with data in the another of the additional fields (falls within the “Mental Processes” grouping of abstract ideas).
Claim 19: calculate at least one score based upon the evaluation, wherein the score includes a completeness component as judged by a percentage of required fields that include data, and a quality component as judged by the evaluation of the metadata file against the evaluation criteria (falls within the “Mental Processes” grouping of abstract ideas).
Claim 20: the evaluation of the metadata file results in an identification of errors and warnings, wherein an error must be fixed to comply with the standard, and a warning is an optional suggestion (falls within the “Mental Processes” grouping of abstract ideas).
Claim 21: automatically fix the metadata that resulted in at least some of the errors and warnings (falls within the “Mental Processes” grouping of abstract ideas).
Claim 22: the evaluation criteria is selected from criteria associated with a first standard or a second standard (falls within the “Mental Processes” grouping of abstract ideas).
Claim 23: the presenting the suggested improvements includes instructions to present, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement; and receive, in the graphical user interface, an edit to the first data or the second data ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 24: present suggested improvements to the first data or the second data in a graphical user interface ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 25: the report of the results of the evaluation include an aggregation of errors by type, and showing number or records affected ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 26: after the presenting the report of the results of the evaluation, receiving inputs to navigate, sort, or filter to identify a subset of the errors ((falls within the “Mental Processes” grouping of abstract ideas) (Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 27: after the presenting the report of the results of the evaluation, receiving a selection of one or more data errors; presenting a subset of the results showing a common error; and applying an update to correct a selected error ((falls within the “Mental Processes” grouping of abstract ideas) (Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 28: wherein the applying the update to correct a selected error includes applying the update to a plurality of records having the error to correct the selected error across the plurality of records ((falls within the “Mental Processes” grouping of abstract ideas) (Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).
Claim 29: the report of the results of the evaluation includes displays of groupings of errors and warnings ((Insignificant Extra-solution Activity (MPEP 2106.05(g)) post solution activities of presenting results)).



Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

11.	Claims 1-4 and 7-13 and 15-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gitai et al (US 20090171991 A1) hereinafter as Gitai.

12.	Regarding claim 1. (Currently amended), Gitai teaches a computer-based method for managing metadata (Abstract), the method comprising: 
receiving, by at least one processor, a metadata file including data populated into fields defined by a standard (Fig 1, “a field dependency check”, Fig 2, “a report showing lookup usage rate and unused lookup counts”, Fig 3, “field data profiling”, [0005], [0026] - [0030], evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository... One such statistical check is to evaluate the lookup fields of the table or tables.); 
assessing, by the at least one processor, the metadata file for completion of the fields defined by the standard ([0022], “evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository”, [0026], “evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository. A repository may have one or more than one table, and the tables may be in a hierarchy or flat structure. Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository.”, [0027], “statistical check is to evaluate the lookup fields of the table or tables. FIG. 2 illustrates the evaluation of a table's lookup data field usage count and rate and unused lookup count.”, [0029], Fig 1, [0035], “Dependency Check”, [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”,, [0038], [0041], “A pattern analysis may be used to determine how many different data patterns exist for data in a given field in the repository. A large number of patterns may indicate a problem with data validity or accuracy, particularly for highly formatted data fields, such as phone numbers, as shown for example in Report 600.”, [0043] “To evaluate the efficiency of the data schema, one approach in keeping with the present invention is to apply the business rules of the repository strictly to the data itself”, [0044], “Taxonomy evaluation”.)
evaluating the metadata file against evaluation criteria, wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules in compliance with the standard ([0022], “evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository”, [0026], “evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository. A repository may have one or more than one table, and the tables may be in a hierarchy or flat structure. Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository.”, [0027], “statistical check is to evaluate the lookup fields of the table or tables. FIG. 2 illustrates the evaluation of a table's lookup data field usage count and rate and unused lookup count.”, [0029], Fig 1, [0035], “Dependency Check”, [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”,, [0038], [0041], “A pattern analysis may be used to determine how many different data patterns exist for data in a given field in the repository. A large number of patterns may indicate a problem with data validity or accuracy, particularly for highly formatted data fields, such as phone numbers, as shown for example in Report 600.”, [0043] “To evaluate the efficiency of the data schema, one approach in keeping with the present invention is to apply the business rules of the repository strictly to the data itself”, [0044], “Taxonomy evaluation”.), wherein the metadata file includes at least a first data in a first field and a second data in a second field, wherein the evaluation includes determining whether the second data complies with at least one of the plurality of rules, wherein the second data is dependent on the first data according to the evaluation criteria (Fig 1, [0035]-[0036], “evaluating the dependency between two columns or between two pairs of fields in a data repository. Where a 100% dependency exists, a business rule is often a more efficient description of the relationship of the data”, see also Fig 3 & 4 and [0038]); 
presenting, by the at least one processor, a report of the results of the evaluation  ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]); and 
presenting suggested improvements to the first data or the second data in the graphical user interface ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]).

13.	Regarding claim 2 (Currently amended), Gitai teaches the invention as claimed in claim 1 above, and further Gitai teaches calculating at least one score for the metadata file based upon the assessment of the completion of the required fields, and the evaluation of the metadata against the selected evaluation criteria (Fig 2, 3, 5 and 7)). 
 
14.	Regarding claim 3 (Previously presented), Gitai teaches the invention as claimed in claim 1 above, and further Gitai teaches wherein the presenting the suggested improvements includes presenting, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement; 2Application No.: 14/048,280Docket No.: GC0002US (102974-621708)receiving, in the graphical user interface, an edit to the first data or the second data (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).

15.	Regarding claim 4 (Previously presented), Gitai teaches  the invention as claimed in claim 1 above, and further Gitai teaches further comprising: automatically making changes to the first data or second data according to the suggested improvements (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.) )).    

16.	Claims 5 and 6. (Canceled)  

17.	Regarding claim 7 (Currently amended), Gitai teaches a non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: 
	receive a metadata file including at least a first data in a first field and a second data in a second field, wherein the first field and the second field are defined by a standard (Fig 1, “a field dependency check”, Fig 2, “a report showing lookup usage rate and unused lookup counts”, Fig 3, “field data profiling”, [0005], [0026] - [0030], evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository... One such statistical check is to evaluate the lookup fields of the table or tables.); 
assess the metadata file for completion of required fields, the fields defined by the standard ([0022], “evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository”, [0026], “evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository. A repository may have one or more than one table, and the tables may be in a hierarchy or flat structure. Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository.”, [0027], “statistical check is to evaluate the lookup fields of the table or tables. FIG. 2 illustrates the evaluation of a table's lookup data field usage count and rate and unused lookup count.”, [0029], Fig 1, [0035], “Dependency Check”, [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”,, [0038], [0041], “A pattern analysis may be used to determine how many different data patterns exist for data in a given field in the repository. A large number of patterns may indicate a problem with data validity or accuracy, particularly for highly formatted data fields, such as phone numbers, as shown for example in Report 600.”, [0043] “To evaluate the efficiency of the data schema, one approach in keeping with the present invention is to apply the business rules of the repository strictly to the data itself”, [0044], “Taxonomy evaluation”.);
	evaluate the metadata file against evaluation criteria wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules in compliance with the standard ([0022], “evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository”, [0026], “evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository. A repository may have one or more than one table, and the tables may be in a hierarchy or flat structure. Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository.”, [0027], “statistical check is to evaluate the lookup fields of the table or tables. FIG. 2 illustrates the evaluation of a table's lookup data field usage count and rate and unused lookup count.”, [0029], Fig 1, [0035], “Dependency Check”, [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”,, [0038], [0041], “A pattern analysis may be used to determine how many different data patterns exist for data in a given field in the repository. A large number of patterns may indicate a problem with data validity or accuracy, particularly for highly formatted data fields, such as phone numbers, as shown for example in Report 600.”, [0043] “To evaluate the efficiency of the data schema, one approach in keeping with the present invention is to apply the business rules of the repository strictly to the data itself”, [0044], “Taxonomy evaluation”.), wherein the evaluation includes a determination whether the second data complies with at least one of the plurality of rules dependent on the first data according to the evaluation criteria (Fig 1, [0035]-[0036], “evaluating the dependency between two columns or between two pairs of fields in a data repository. Where a 100% dependency exists, a business rule is often a more efficient description of the relationship of the data”, see also Fig 3 & 4 and [0038]); and 
present, by the at least one processor a report of the results of the evaluation ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]);
and present suggested improvements to the first data or the second data in the graphical user interface ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]). 

18.	Regarding claim 8 (Currently amended) Gitai teaches the invention as claimed in claim 7 above, and further Gitai teaches, wherein the evaluation of the metadata file further includes instructions to evaluate the metadata file against the plurality of rules, the metadata file include the first field, the second field, and additional fields wherein each of the rules requires one of a particular data format in a field, or data defining particular information in one of the additional fields to be consistent with data in the another of the additional fields (FIG. 1 illustrates a user interface and output report for a field dependency check in one or more embodiments of the invention, see also Figs 2-3, [0005], [0025], “evaluation and repair of layers including: Tables Statistics and Checks; Fields Statistics and Checks; Generalized Hierarchy Statistics and Checks; and Business Rules verification and validation (a collection of algorithms for evaluating the data).”, [0025] - [0035], evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository... One such statistical check is to evaluate the lookup fields of the table or tables [0035] and [0038], “dependency check, using "metaphones" algorithm (for example), such as is well-known in the art for checking for misspelling and errors in data, to profile the accuracy of data in a large data repository.”, see also Fig 6, FIG. 6 illustrates a pattern analysis of a phone number field for format inconsistencies.).  

19.	Regarding claim 9 (Currently amended), Gitai teaches the invention as claimed in claim 8 above, and further Gitai teaches wherein the instructions are effective to cause at least one processor to: calculate at least one score based upon the evaluation, wherein the score includes a completeness component as judged by a percentage of fields that include data, and a quality component as judged by the evaluation of the metadata file against the evaluation criteria (Fig 2, 3, 5 and 7).   

20.	Regarding claim 10 (Currently amended), Gitai teaches  the invention as claimed in claim 8 above, and further Gitai teaches, wherein the evaluation of the metadata file results in an identification of errors and warnings, wherein an error must be fixed to comply with the standard, and a warning is an optional suggestion (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).    

21.	Regarding claim 11 (Previously presented), Gitai teaches  the invention as claimed in claim 10 above, and further Gitai teaches, wherein the instructions are effective to cause at least one processor to: automatically fix the metadata that resulted in at least some of the errors and warnings (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).   

22.	Regarding claim 12 (Previously presented), Gitai teaches the invention as claimed in claim 10 above, and further Gitai teaches, wherein the metadata file includes data pertaining to a publication (Fig 6).  

23.	Regarding claim 13 (Previously presented), Gitai teaches the invention as claimed in claim 10 above, and further Gitai teaches, wherein the evaluation criteria is selected from criteria associated with a first standard or a second standard (Fig 1, [0035], see also Fig 3 & 4).  

24.	Claim 14 (Cancelled), 

25.	Regarding claim 15 (Previously presented), Gitai and Gibson teach the invention as claimed in claim 10 above, and further Gitai teaches, wherein the presenting the suggested improvements includes instructions to present, in the 4Application No.: 14/048,280Docket No.: GCO002US (102974-621708) graphical user interface, the first data or the second data along with an explanation of the suggested improvement; and receive, in the graphical user interface, an edit to the first data or the second data (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).      

26.	Regarding claim 16 (Previously presented), Gitai and Gibson teach the invention as claimed in claim 7 above, and further Gitai teaches, wherein the instructions are effective to cause at least one processor to: present suggested improvements to the first data or the second data in a graphical user interface (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).    

27.	Regarding claim 17 (Currently amended), Gitai teaches A system comprising: a non-transitory computer readable medium having instructions stored thereon: and at least one processor ([0053]), the instructions effective to cause at least one processor to: 
receive a metadata file including at least a first data in a first field and a second data in a second field, wherein the first field and the second field are defined by a standard (Fig 1, “a field dependency check”, Fig 2, “a report showing lookup usage rate and unused lookup counts”, Fig 3, “field data profiling”, [0005], [0026] - [0030], evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository... One such statistical check is to evaluate the lookup fields of the table or tables.);
assess the metadata file for completion of required fields, the required fields defined by the standard ([0022], “evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository”, [0026], “evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository. A repository may have one or more than one table, and the tables may be in a hierarchy or flat structure. Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository.”, [0027], “statistical check is to evaluate the lookup fields of the table or tables. FIG. 2 illustrates the evaluation of a table's lookup data field usage count and rate and unused lookup count.”, [0029], Fig 1, [0035], “Dependency Check”, [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”,, [0038], [0041], “A pattern analysis may be used to determine how many different data patterns exist for data in a given field in the repository. A large number of patterns may indicate a problem with data validity or accuracy, particularly for highly formatted data fields, such as phone numbers, as shown for example in Report 600.”, [0043] “To evaluate the efficiency of the data schema, one approach in keeping with the present invention is to apply the business rules of the repository strictly to the data itself”, [0044], “Taxonomy evaluation”.);
 evaluate the metadata file against evaluation criteria, wherein the evaluation includes a determination whether the second data complies with at least one of the plurality of rules dependent on the first data according to the evaluation criteria wherein the evaluation criteria is a collection of algorithms for evaluating the data against a plurality of rules in compliance with the standard ([0022], “evaluate the efficiency of the repository schema and to evaluate the accuracy and validity of the data and metadata within the repository”, [0026], “evaluate a data repository for metadata and data accuracy and validity is to evaluate the table structure of the repository. A repository may have one or more than one table, and the tables may be in a hierarchy or flat structure. Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository.”, [0027], “statistical check is to evaluate the lookup fields of the table or tables. FIG. 2 illustrates the evaluation of a table's lookup data field usage count and rate and unused lookup count.”, [0029], Fig 1, [0035], “Dependency Check”, [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”,, [0038], [0041], “A pattern analysis may be used to determine how many different data patterns exist for data in a given field in the repository. A large number of patterns may indicate a problem with data validity or accuracy, particularly for highly formatted data fields, such as phone numbers, as shown for example in Report 600.”, [0043] “To evaluate the efficiency of the data schema, one approach in keeping with the present invention is to apply the business rules of the repository strictly to the data itself”, [0044], “Taxonomy evaluation”.)and 
present by the at least one processor a report of the results of the evaluation ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]);
and present suggested improvements to the first data or the second data in the graphical user interface ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]).

28.	Regarding claim 18 (Currently amended), Gitai teaches the invention as claimed in claim 17 above, and further Gitai teaches wherein the evaluation of the metadata file further includes instructions to evaluate the metadata file against the plurality of rules, the metadata file include the first field, the second field, and additional fields wherein each of the rules or standards requires one of a particular data format in a field, or data defining particular information in one of the additional fields to be consistent with data in the another of the additional fields (Fig 3, Abstract, “querying the data repository for metadata information about the data repository”, [0005], “data imported or input into a large data repository is almost always associated with metadata.  Metadata is generally defined as "data about data." That is, metadata is information that describes the meaning or significance of data.” see also [0035]).  

29.	Regarding claim 19 (Previously presented), Gitai teaches the invention as claimed in claim 18 above, and further Gitai teaches wherein the instructions are effective to cause at least one processor to: calculate at least one score based upon the evaluation, wherein the score includes a completeness component as judged by a percentage of required fields that include data, and a quality component as judged by the evaluation of the metadata file against the evaluation criteria (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).  

30.	Regarding claim 20 (Currently amended), Gitai teaches the invention as claimed in claim 18 above, and further Gitai teaches, wherein the evaluation of the metadata file results in an identification of errors and warnings, wherein an error must be fixed to comply with the standard, and a warning is an optional suggestion (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).        

31.	Regarding claim 21 (Previously presented), Gitai teaches the invention as claimed in claim 20 above, and further Gitai teaches, wherein the instructions are effective to cause at least one processor to: automatically fix the metadata that resulted in at least some of the errors and warnings (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).        

32.	Regarding claim 22 (Previously presented), Gitai teaches the invention as claimed in claim 20 above, and further Gitai teaches, wherein the evaluation criteria are selected from criteria associated with a first standard or a second standard (Fig 1, [0035], see also Fig 3 & 4).      

33.	Regarding claim 23 (Previously presented), Gitai teaches the invention as claimed in claim 20 above, and further Gitai teaches, wherein the presenting the suggested improvements includes instructions to present, in the graphical user interface, the first data or the second data along with an explanation of the suggested improvement: and receive, in the graphical user interface, an edit to the first data or the second data (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).                  

34.	Regarding claim 24 (Previously presented), Gitai teaches the invention as claimed in claim 20 above, and further Gitai teaches, wherein the instructions are effective to cause at least one processor to: present suggested improvements to the first data or the second data in a graphical user interface (Fig 4 (Issues description, How to resolve), [0031], FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.).               

35.	Regarding claim 25 (New), Gitai teaches the invention as claimed in claim 1 above, and further Gitai teaches, wherein the report of the results of the evaluation include an aggregation of errors by type, and showing number or records affected (Figs 5 & 7, the tables include an arrow facing down to sort and group errors by type).
36.	Regarding claim 26 (New), Gitai teaches the invention as claimed in claim 1 above, and further Gitai teaches, after the presenting the report of the results of the evaluation, receiving inputs to navigate, sort, or filter to identify a subset of the errors ([0010], “once erroneous data is discovered, how is such data to be corrected”, [0026], “Various statistical queries may be performed to evaluate the accuracy and validity of the data, metadata, and structure of the table hierarchy to provide the user with information at this level that may be used to correct the data and/or improve the structure of the data repository”, Fig 4, [0031], “FIG. 4 illustrates the type of Report 400 that may be shown to indicate that issues exist regarding the use of text fields and suggests methods by which schema inefficiency, verification failure, or data accuracy errors may be corrected.” [0036] “Data dependency analysis can also be used to detect and correct errors in data.... A dependency check as described herein may also be used to find incorrect values, such as the entry that indicates the city of "City" (four entries) and one with the state of "Stockholm Lan" (one entry). All five of these entries clearly represent invalid data and need correction”, [0040], “enable the user to repair problems detected in the data repository. Once inaccurate or invalid data is identified” [0045]).
37.	Regarding claim 27 (New), Gitai teaches the invention as claimed in claim 1 above, and further Gitai teaches, after the presenting the report of the results of the evaluation, receiving a selection of one or more data errors; presenting a subset of the results showing a common error; and applying an update to correct a selected error (Figs 5 & 7, the tables includes an arrow facing down to sort and group errors by type).
38.	Regarding claim 28 (New), Gitai teaches the invention as claimed in claim 27 above, and further Gitai teaches, wherein the applying the update to correct a selected error includes applying the update to a plurality of records having the error to correct the selected error across the plurality of records (Figs 5 & 7, the tables include an arrow facing down to sort and group errors by type).
39.	Regarding claim 29 (New), Gitai teaches the invention as claimed in claim 1 above, and further Gitai teaches, wherein the report of the results of the evaluation includes displays of groupings of errors and warnings (Figs 5 & 7, the tables include an arrow facing down to sort and group errors by type).

Respond to Amendments and Arguments
40.	Applicant's arguments received on 02/17/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
41.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
wang et al (US 20110225139 A1)
Collins et al (US 20100211575 A1) [0031]
Henry et al (US 20090228777 A1), Fig 10
Crockett et al (US 20090182739 A1)
Wallen et al (US 20020188622 A1)
Spertus et al (US 8458232 B1)
Desai et al (US 20120311426 A1)
Pulfer et al (US 20100262577 A1)
Koohgoli et al (US 20100180349 A1)
Shanahan et al (US 20050022114 A1)
Mcdonalds et al (2010/0145257 A1)
Li et al (US 2010/0106559 A1)

42. 	The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
43.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169